Citation Nr: 1512724	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  14-14 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a heart disorder, to include ischemic heart disease, coronary artery disease, and congestive heart failure, and to include as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1962 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the RO in Louisville, Kentucky.

The Veteran testified before the undersigned in January 2015.  A transcript of that hearing is of record.   


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of ischemic heart disease.

2.  The Veteran's diagnosed nonischemic coronary artery disease and congestive heart failure are not related to his active service.  


CONCLUSION OF LAW

Service connection for a heart disorder, to include ischemic heart disease, coronary artery disease, and congestive heart failure, to include as due to in-service herbicide exposure, is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, in regards to the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

I. VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  A letter from the RO dated in November 2013 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial RO adjudication of his claim in the January 2014 rating decision.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's STRs and post-service treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examination in December 2013, with an addendum to it in January 2014, the results of which have been included in the claims file for review.  The examination involved a review of the Veteran's medical records and a thorough examination of the Veteran.  The VA examiner elicited substantial information regarding the Veteran's medical history and current symptoms, and completed an objective examination of him.  The VA examiner referenced the Veteran's echocardiogram (ECHO), electrocardiogram (EKG), and left ventricular ejection fraction (LVEF), which were conducted in December 2013.  The examiner also reviewed the Veteran's ECHO and spectral and color Doppler imagining, conducted in September 2012.  The findings reported appear to be adequate, and there is nothing in the December 2013 VA examination report that leads the Board to believe the examination was less than complete and/or inadequate.  The Board also notes that nothing suggests that the VA examiner was not competent to perform the required examination and testing.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (holding that VA may satisfy its duty to assist by providing a medical examination conducted by someone who is able to provide "competent medical evidence" under 38 C.F.R. § 3.159(a)(1) , and such an examiner need not be a physician).  Therefore, the Board finds that the VA examination is adequate for rating purposes. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim. Therefore, no further assistance to the Veteran with the development of evidence is required.

II. Service Connection

The Veteran seeks service connection for a heart disorder, to include ischemic heart disease, coronary artery disease, and congestive heart failure, and to include as due to in-service herbicide exposure.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service. 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2014). 

Service connection for certain chronic diseases, including cardiovascular-renal disease (to include any combination involvement of the type of arteriosclerosis, nephritis, and organic heart disease), will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2014). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, a Veteran who, during active military, naval, or air service, served in the Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2014).

The VA General Counsel has determined that the regulatory definition requires that an individual actually have been present on the land mass of Vietnam. VAOPGCPREC 27-97; 62 Fed. Reg. 63604 (1997).  Specifically, General Counsel has concluded that in order to establish qualifying service in Vietnam, a Veteran must demonstrate actual duty or visitation in Vietnam.  Id.  Service in Vietnam is interpreted as requiring service on the landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525). 

If a Veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and acute and sub-acute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the Veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. § 3.307, 3.309(e) (2014).  The enumerated diseases include, in pertinent part, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2014).  Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) , in part, to add Parkinson's disease and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  See 75 Fed. Reg. 53202 -16 (Aug. 31, 2010).

Specifically, the Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted for other than the enumerated disorders, and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See, e.g., Veterans and Agent Orange Update: Update 2010 (Update 2010), 77 Fed. Reg. 47924 -8 (Aug. 10, 2012). 

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a claimant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation. 

In light of the foregoing, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, the Veteran must show that he served in Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6) (2014).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e), or otherwise establish a nexus to service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997). 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a) (2014). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102 (2014).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

As for the presumptive service connection, the records show that the Veteran served in Vietnam from April 1965 to March 1966.  The Board notes that herbicide exposure was conceded by the AOJ in May 2010.    

Regarding the first element of service connection (i.e. a current diagnosis), the Veteran underwent a VA examination in December 2013.  The examiner noted that the Veteran was diagnosed with nonischemic coronary artery disease (CAD) with ruptured plaque right coronary artery (RCA) in September 2013.  Also in September 2013, the Veteran was diagnosed with congestive heart failure (CHF) secondary to hypertension.  

In a January 2014 addendum, the December 2013 VA examiner underscored that the Veteran did not have ischemic heart disease.  The examiner clarified that if she clicked "no" while using the ischemic disease template, she was unable to report any other heart conditions (which she had to do, as the Veteran had two diagnosed heart conditions).  

The Board acknowledges that the December 2013 VA examiner did not offer an opinion regarding the etiology of the Veteran's cardiovascular disease, as she was under the impression that the Veteran was already service-connected for ischemic heart disease.  This, however, is immaterial, as the Veteran does not have ischemic heart disease.  Also, the Veteran has never claimed that the cardiovascular diseases that he does have begun during service, or a year after service.  

As such, the Veteran's claim for presumptive connection for a cardiovascular disorder fails.  The Veteran does not have a current diagnosis of ischemic heart disease, or ischemic cardiovascular disease.  The cardiovascular diseases which he does have diagnosed, nonischemic-CAD and CHF, are not ones which can be presumed to be related to his conceded herbicide exposure.  In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Accordingly, service connection for a heart disorder is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis of a qualifying disability under 38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.303; see again Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.

As for service connection on a direct basis, the Veteran's service treatment records were reviewed, but fail to establish that the Veteran made any complaint of, or sought any treatment for, any symptoms of coronary artery disease during his active duty service, or that he was diagnosed with such.  He was found to be in normal condition except for a vision defect at his March 1962 entrance examination, and no issues were noted at his May1967 separation examination.  Therefore, the Board finds the evidence does not establish, and the Veteran has not claimed, he developed the disability on appeal during his active duty service.

Post-service treatment records included in the claims file reflect the Veteran was diagnosed with nonischemic coronary artery disease in September 2013.  For example, records from January 1993 noted no cardiovascular problems, past or present, and an examination showed a normal heart.  Therefore, the condition was diagnosed about 46 years after the Veteran's separation from active duty service.  Additionally, the record does not contain any medical opinion otherwise relating the Veteran's current disability to his military service.  As such, the evidence does not establish the Veteran's current or coronary artery disease began during, or was otherwise caused by, his active duty service on a direct basis.

The Board also acknowledges that the Veteran stated in his January 2015 oral testimony that he believed that he had an enlarged heart while he was in active service.  There is, however, no evidence, medical or otherwise, to support the Veteran's statement.  To the contrary, medical evidence states that the Veteran's heart size is normal (see VA treatment note from August 27, 2012).  

The Board has considered the Veteran's lay statements in support of his claim.  In written statements and in his January 2015 oral testimony, the Veteran and his spouse have stated that they believed that the Veteran's heart disease was due to herbicide exposure, and that a VA doctor told them that it was due to Agent Orange exposure.  Although laypersons are competent to provide opinions on some medical issues, as to the specific issue in this case, diagnosing a current heart disorder and its etiology, this issue falls outside the realm of common knowledge of a layperson. see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (laypersons not competent to diagnose cancer).  As laypersons, the Veteran and his spouse have not been shown to possess the medical expertise to diagnose a heart disorder and its etiology.  The claims file does not contain any medical examinations diagnosing the Veteran with ischemic heart disease, or linking his current nonischemic CAD to his active service.  In sum, there is no evidence, medical or otherwise, to support the Veteran's statements.  Thus, as previously stated, the medical evidence of record is only against the Veteran's service connection claim.

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for a heart disorder, that doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014).  The claim of entitlement to service connection for a heart disorder, to include ischemic heart disease and coronary artery disease and to include as secondary to in-service herbicide exposure, is denied.


ORDER

Entitlement to service connection for a heart disorder, to include ischemic heart disease and coronary artery disease and to include as secondary to in-service herbicide exposure, is denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


